ON APPLICATION FOR REHEARING
Decided Feb 4, 1936
By THE COURT
This cause is now submitted on an application for rehearing and supplement thereto filed by the plaintiff in error. All of the grounds set forth in this application were considered by the court at the original hearing. The court has again considered the matters presented and has concluded that its original opinion was correct and that it should adhere thereto. The application will, therefore, be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.